         Case 1:19-cv-03862-GHW Document 6 Filed 05/01/19 Page 1 of 24




Theodore Christian Sieving
(Pro Hac Vice Admission Pending)
California Bar No. 270827
XNOVO LEGAL, P.C.
235 E Broadway #800
Long Beach, CA 90802
(734) 730-6831
ted@xnovo.legal

Attorney for Plaintiff

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



 JARED POLITES, an individual                            Case No: 1:19-cv-03862

                           Plaintiff,                    Hon. Gregory H. Woods

 vs.                                                     COMPLAINT
 ALCHEMY FINANCE, INC., a Delaware                       JURY TRIAL DEMANDED
 Corporation; ALCHEMY COMPANY, LIMITED,
 a Hong Kong private limited company;
 ALCHEMYCOIN TECHNOLOGY, LIMITED, a
 Hong Kong private limited company;
 SHENG-WENG CHENG, an individual; CHEN-
 HSING FAN, an individual; and Does 1-20,

                           Defendants.




       Plaintiff Jared Polites (“Mr. Polites”), through undersigned counsel, files this Complaint

and brings this action against Defendants Alchemy Finance, Inc., Alchemy Company, Limited and

AlchemyCoin Technology Limited, Sheng-Weng Cheng, and Chen-Hsing Fan for breach of

contract, fraudulent misrepresentation, negligent misrepresentation, fraudulent concealment,

unjust enrichment, breach of the implied duty of good faith and fair dealing, violations of the

Racketeer Influenced and Corrupt Organizations Act (“RICO”), civil conspiracy and civil aiding

and abetting. In support of his Complaint based on his own knowledge and otherwise on
information and belief, Mr. Polites states as follows:


                                                 1
          Case 1:19-cv-03862-GHW Document 6 Filed 05/01/19 Page 2 of 24




                                PRELIMINARY STATEMENT

     1.    Mr. Polites brings this action against Alchemy Finance, Inc., dba Alchemy Lending

(“Alchemy Lending”), and its affiliated offshore Hong Kong entities, Alchemy Company Limited

and AlchemyCoin Technology Limited (collectively, “Alchemy Entity Defendants”) along with

control persons of Alchemy, Defendant Sheng-Weng Cheng (“Cheng”) and Defendant Chen-

Hsing Fan (“Fan”) (collectively, the “Individual Defendants”). Alchemy Entity Defendants and

Individual Defendants shall be collectively hereinafter referred as “Alchemy” or “Defendants”.

     2.    From February 2018 to October 2018, Mr. Polites provided certain blockchain

marketing and public relations (“PR”) services to Defendants in connection with their blockchain

project and related Initial Coin Offering (“ICO”). An ICO is an online crowdfunding method

through which companies use blockchain/distributed ledger technology to create, offer, and sell

for venture fundraising purposes their own cryptocurrency or “tokens” – cryptographically-

secured digital assets that can serve as a medium of exchange akin to fiat currency (e.g. Bitcoin)

or otherwise serve as a digital representation of some other traditional asset class, such as stocks

or commodities.

     3.    Defendants agreed in writing to compensate Mr. Polites one percent (1%) of all funds

raised from their ICO in exchange for Mr. Polites’ blockchain marketing, PR services, and

expertise, pursuant to a certain advisory agreement executed by Mr. Polites and Defendant Cheng

on behalf of Alchemy Lending.
     4.    During the course of Mr. Polites’ performance of his obligations under the Advisory

Agreement, Alchemy publicly offered and sold their own cryptocurrency (“Alchemy Coin

Tokens”) as an investment for purposes of raising capital from external investors in the U.S.

     5.    Individual Defendants formed various offshore entities in Hong Kong, which Individual

Defendants used to conduct their ICO in an overt attempt to shield themselves of liability and

circumvent various U.S. regulations. Forming offshore entities is a popular method for companies

securing funds via an ICO to immunize themselves from legal liability, especially in light of




                                                 2
          Case 1:19-cv-03862-GHW Document 6 Filed 05/01/19 Page 3 of 24




regulatory uncertainty in the U.S. regarding treatment of ICOs under various bodies of law,

including without limitation federal and state securities, tax, and banking laws.

     6.    Alchemy purportedly closed at least $30 million USD in funding in connection with the

offer and sale of the Alchemy Coin Tokens.

     7.    Defendants ultimately leveraged the initial $30 million USD closed to raise a purported

total of $46.2 million USD as a result of their ICO (according to Defendant Cheng’s public

representations). This leveraging was accomplished through Defendants’ participation in certain

“token swap” agreements that artificially inflated the pecuniary value of the Alchemy Coin

Tokens.

     8.    During the course of Mr. Polites’s performance of the Advisory Agreement, Mr. Polites

learned of Defendant Cheng’s participation in various unlawful activities in connection with

Alchemy’s business, including U.S. tax evasion and immigration fraud, among others.

     9.    Defendants have refused, and continue to refuse, to satisfy their obligation to pay Mr.

Polites for the services that Mr. Polites provided under the Advisory Agreement, despite Mr.

Polites’ frequent demands for payment and openness to reasonable settlement terms.

     10. Defendants have habitually entered into, and breached in bad faith, various written

agreements with third parties in which Defendants accepted services or funds (or both) from such

third parties, while subsequently refusing to satisfy any of Defendants’ promises made to such

third parties.
     11. As a result of Defendants’ pattern of wrongful conduct, Mr. Polites seeks damages in

an amount of $462,000, including attorneys’ fees and costs, along with any other relief that this

Court deems equitable and appropriate.




                                                 3
         Case 1:19-cv-03862-GHW Document 6 Filed 05/01/19 Page 4 of 24




                                            PARTIES

     12. Mr. Polites is a natural person who resides in Henderson, Nevada. Mr. Polites is a citizen

of Nevada. Mr. Polites is a well-known blockchain marketing and PR advisor. Mr. Polites is also

a former FBI analyst.

     13. On information and belief, Alchemy Finance, Inc., dba Alchemy Lending, is a Delaware

corporation with a principal place of business in New York, New York and a purported registered

office in State College, Pennsylvania. Alchemy Lending operates an unlicensed, unregistered, and

unregulated online peer-to-peer lending platform that allows U.S. residents to either obtain

consumer loans or provide financing to consumer debtors as an “investment.”

     14. On information and belief, Defendant Alchemy Company, Limited is a Hong Kong

private limited company with a principal place of business in New York, New York. Alchemy

Company, Limited was formed as a vehicle to conduct the Alchemy Coin Token sale and collect

proceeds therefrom.

     15. On information and belief, Defendant AlchemyCoin Technology Limited is a Hong

Kong private limited company with a principal place of business in New York, New York. On

information and belief, AlchemyCoin Technology Limited was formed to develop the blockchain

technology supporting the Alchemy Coin Tokens and ultimately hold, market and sell Alchemy

Coin Tokens for fundraising purposes.

     16. On information and belief, Defendant Sheng-Weng Cheng (aka Justin Jung, Justin
Chang, Justin Cheng) is a natural person and a citizen of South Korea. Defendant Cheng resides

in New York, New York. Defendant Cheng is a control person of all Alchemy Entity Defendants.

Defendant Cheng is signatory to the Advisory Agreement. On information and belief, Defendant

Cheng holds three different passports, in three different countries, under three different names. On

information and belief, Defendant Cheng holds an F1 student visa but is no longer enrolled in any

U.S. university or other qualifying higher educational institute. In addition, Defendant Cheng is

currently the subject of FBI scrutiny for undisclosed allegations of unlawful activities.




                                                 4
         Case 1:19-cv-03862-GHW Document 6 Filed 05/01/19 Page 5 of 24




     17. On information and belief, Defendant Chen-Hsing Fan (aka James Fan) is a natural

person and a citizen of Taiwan. Defendant Fan currently resides in Taiwan. Defendant Fan is a

control person of the Alchemy Entity Defendants.

     18. The true names and capacities of the Defendants named herein as Does 1 through 20,

inclusive, whether individual, corporate, associate or otherwise, are unknown to Mr. Polites who

therefore sues such Defendants by unknown names. On information and belief, Doe Defendants

are individuals or entities over whom this Court has jurisdiction. Mr. Polites will amend this

Complaint to show the true names, identities and capacities of Doe Defendants when ascertained.

Mr. Polites alleges that Defendants sued as Does 1 through 20, and each of them, are liable in

whole or in part for the wrongful acts alleged herein.

     19. Each Alchemy Entity Defendant was, and continues to be, a mere sham and organized

and operated as the alter ego of the remaining Defendants for their personal benefit and advantage,

in that all Defendants have at all relevant times mentioned herein exercised absolute dominion and

control over each Alchemy Entity Defendant. Individual Defendants were the first and, on

information and belief, only directors of the Alchemy Entity Defendants. Individual Defendants

own or control all of the stock of Alchemy Entity Defendants. All Defendants have so intermingled

their personal and financial affairs that Alchemy Entity Defendants were, and are, the alter ego of

the remaining Defendants.

     20. At all relevant times, each Defendant was and is the agent of each of the remaining
Defendants, and in doing the acts alleged herein, was acting within the course and scope of such

agency. Each Defendant ratified or authorized (or both) the wrongful acts of each of the

Defendants.

     21. In committing the wrongful acts alleged herein, Defendants have pursued, or joined in

the pursuit of, a common course of conduct, and have acted in concert with and conspired with

one another in furtherance of the improper acts that are the subject of this Complaint.

     22. Each Defendant aided and abetted, and rendered substantial assistance in, the wrongs
enumerated in this Complaint. In taking such actions to substantially assist the commission of the


                                                 5
          Case 1:19-cv-03862-GHW Document 6 Filed 05/01/19 Page 6 of 24




wrongdoing, each Defendant acted with knowledge of the primary wrongdoing, substantially

assisted in the accomplishment of that wrongdoing, and was aware of his, her or its overall

contribution to and furtherance of the wrongdoing.

                                           JURISDICTION

     23. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332

because the Parties are of diverse citizenship and the amount in question exceeds $75,000,

exclusive of interest and costs.

     24. This Court also has subject matter jurisdiction over this action pursuant to 18 U.S.C.A.

§ 1964.

     25. This Court further has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331.

     26. This Court has specific jurisdiction over Defendants because all Defendants have

sufficient minimum contacts with the forum district in a manner that pertains specifically to the

activities and transactions at issue in this action.

                                                VENUE

     27. Venue is proper in this district under 28 U.S.C. § 1391 because Alchemy Entity

Defendant Alchemy Lending and Individual Defendant Cheng reside in this District and Plaintiff

resided in this district at the time of the transactions at issue.

     28. Venue is also proper in this district under 28 U.S.C. § 1391 because a substantial part
of the acts or omissions giving rise to Defendants’ liability occurred in this District.

     29. Venue is further proper in this judicial district pursuant to 18 U.S.C.A. § 1965.

                                                FACTS

     30. Defendants sought to raise capital by launching an Initial Coin Offering (“ICO”) to fund

development of www.alchemylending.com - their unlicensed, unregistered, and unregulated

online consumer lending and investment platform, Alchemy Lending. As previously stated above,

an ICO is an online crowdfunding method through which companies use blockchain/distributed
ledger technology to create, offer, and sell their own cryptocurrency or “tokens” –


                                                       6
         Case 1:19-cv-03862-GHW Document 6 Filed 05/01/19 Page 7 of 24




cryptographically-secured digital assets that can serve as a medium of exchange akin to fiat

currency (e.g. Bitcoin) or otherwise serve as a digital representation of some other traditional asset

class, such as stocks or commodities. ICO’s rising popularity as a fundraising method, combined

with a lack of regulation, has led to a material increase in fraud, regulatory non-compliance and

illegal activities related thereto and in connection therewith.

     31. On January 28, 2018, Defendant Cheng sent an unsolicited written message to Mr.

Polites through LinkedIn, an online professional networking platform, in which Defendant Cheng

introduced himself and the Alchemy project and expressed his desire to retain Mr. Polites’

blockchain marketing and PR expertise.

     32. Defendant Cheng and Mr. Polites first physically met in Union Square on February 3,

2018. During the meeting, Defendant Cheng explained to Mr. Polites the Alchemy project concept

and what stage of development the Alchemy project was in. Moreover, Defendant Cheng asked

Mr. Polites for, and Mr. Polites provided, detailed advice on blockchain, ICOs and marketing. At

this time, Defendants had not yet finalized their “whitepaper” - a written document, similar to a

pitch deck or private placement memorandum, that outlines a blockchain project’s proposed

solution to a particular problem and specific details of the blockchain software, architecture, and

applications. Defendant Cheng verbally agreed to compensate Mr. Polites 1% of the total funds

raised from the Alchemy ICO (i.e. Alchemy Coin Token sale) in exchange for Mr. Polites’ advice

on blockchain strategy as well as marketing advisory and other consulting services.
     33. Mr. Polites continued to communicate directly with Defendant Cheng following their

February 3, 2018 meeting. Mr. Polites began advising Alchemy on February 4, 2018 when Mr.

Polites provided Alchemy project-related marketing feedback to Defendant Cheng upon receiving

an email from Defendant Cheng requesting Mr. Polites’ advice therefor.

     34. Mr. Polites and Alchemy entered into a definitive written advisory agreement on

February 6, 2018, which was backdated to February 2, 2018. Pursuant to the Advisory Agreement,

Alchemy promised to pay Mr. Polites 1% of the total fundraising amount in exchange for Mr.




                                                  7
         Case 1:19-cv-03862-GHW Document 6 Filed 05/01/19 Page 8 of 24




Polites’ mentorship, advisory, and consulting services in connection with Alchemy’s project. (See

Advisory Agreement, attached hereto as Exhibit A).

     35. On March 8, 2018, Defendant Cheng sent a written message to Mr. Polites that an

investor had committed to buying Alchemy Coin Tokens and that Defendant Cheng expected to

receive a wire transfer from such investor on the following Monday.

     36. On March 13, 2018, Defendant Cheng reported that Alchemy had secured $30 million

in funding from Staxx Solution Capital (“Staxx Capital”), a Dubai-based investor. Defendant

Cheng provided a financial statement confirming such receipt. (See Proof of Transfer, attached

hereto as Exhibit B).

     37. On March 15, 2018, Defendant Cheng confirmed on Telegram – a popular messaging

platform – that Alchemy had received three out of four installments of the total $30 million USD

committed into their bank account.

     38. In the months following Alchemy’s purported receipt of $30 million USD in connection

with the sale of Alchemy Coin Tokens to Staxx Capital, Mr. Polites continued to perform the

services promised under the Advisory Agreement, including without limitation advising on

Alchemy’s blockchain project and ICO, evaluating service providers, facilitating online

community engagement, guiding Defendants in growing the audience of Alchemy’s Telegram

channel, arranging speaking engagements and panel placements featuring Individual Defendants,

introducing Individual Defendants to necessary third parties (e.g. investors, advisors, and service
providers), placing press articles about Alchemy through leading online publications (e.g. Hacker

Noon, Yahoo News), and otherwise leveraging Mr. Polites’ experience, reputation and goodwill

in the blockchain space in furtherance of the Advisory Agreement.

     39. Mr. Polites incurred substantial costs in performing the foregoing services, including

without limitation incurring over $5000 USD in placing press articles in major publications.

Defendants have flatly refused to reimburse Mr. Polites for any costs incurred in performing Mr.

Polites’ obligations to Defendants pursuant to the Advisory Agreement.




                                                8
         Case 1:19-cv-03862-GHW Document 6 Filed 05/01/19 Page 9 of 24




     40. As a direct result of Mr. Polites’ performance of the services promised under the

Advisory Agreement, together with Defendants’ use of Mr. Polites’ reputation and goodwill for

marketing purposes, Defendant Cheng recruited several leading advisors to serve on behalf of

Alchemy, including highly esteemed Singapore-based ICO advisor, George Han.

     41. During the month of March, Mr. Polites physically met with Defendant Cheng multiple

times at Defendant Cheng’s apartment building in New York City. Mr. Polites also began

corresponding with other members of Alchemy, including Defendants Fan and Bell, via

conference calls.

     42. Defendants incorporated offshore entities in Hong Kong, specifically Alchemy

Company, Limited on February 20, 2018 and AlchemyCoin Technology Limited on March 28,

2018. (See Alchemy Company Limited Registration, attached hereto as Exhibit C, and

AlchemyCoin Technology Limited Registration, attached hereto as Exhibit D). On information

and belief, Defendants formed the foregoing offshore entities in an apparent attempt to circumvent

U.S. securities and tax laws, as well as their contractual obligations to Mr. Polites and other third

parties, and to further shield Defendants from liability in connection with the sale of Alchemy

Coin Tokens for fundraising purposes. As previously stated above, forming offshore entities is a

popular method of limiting liability for a company seeking to conduct an ICO, especially in light

of regulatory uncertainty in the U.S. regarding treatment of ICOs under various bodies of law,

including without limitation federal and state securities, tax, and banking laws.
     43. On April 30, 2018, Defendant Cheng informed Mr. Polites that Defendant Cheng and

Defendant Fan were involved in a dispute between themselves and that the $30 million received

from Staxx Capital was frozen in Alchemy’s Hong Kong bank account.

     44. Shortly following Defendant Cheng’s April 30, 2018 communication with Mr. Polites,

on information and belief, Defendant Cheng began experiencing financial issues. As a result,

Defendant Cheng increased Alchemy’s fundraising efforts in an attempt to bring in new investors

to secure even more capital, beyond the $30 million already received.




                                                 9
        Case 1:19-cv-03862-GHW Document 6 Filed 05/01/19 Page 10 of 24




     45. During the Summer of 2018, Alchemy began conducting “token swaps” to exchange

tokens with other projects in an effort to share risk and gain liquidity. A token swap is an agreement

between two companies whereby one party agrees to exchange their tokens for the other party’s

token at a predetermined price. Alchemy’s token swaps were highly publicized in several blog

posts throughout the Summer of 2018. (See Alchemy Token Swap Press Releases, attached hereto

as Exhibit E).

     46. Although Alchemy Coin Tokens were not yet liquid and could not be resold by

purchasers thereof, Individual Defendants artificially inflated, and misrepresented to the public,

the total amount of funds raised by including the purported value of each token swap agreement,

largely in hopes that such misrepresentation would garner public confidence, increase the

attractiveness of the Alchemy Coin Tokens, and entice new investors to provide additional funding

towards the Alchemy Lending platform.

     47. On or around September 2018, according to Defendant Cheng’s public LinkedIn profile,

Alchemy concluded their ICO and closed a purported $46.2 million USD in funding.

     48. On October 27, 2018, Mr. Polites and Defendant Cheng spoke on the phone to discuss

Alchemy’s payment of the Advisory Agreement. During this conversation, Mr. Polites and

Defendant Cheng verbally agreed to negotiate several alternative payment options in lieu of the

agreed upon percentage-based amount under the Advisory Agreement.

     49. On October 29, 2018, Defendant Cheng confirmed in writing that he would soon review
Mr. Polites’ proposed alternative payment options.

     50. On November 6, 2018, Mr. Polites inquired further on the status of Defendant Cheng’s

review of Mr. Polites’ proposed alternative payment options. Defendant Cheng responded that he

was on vacation in Texas for the remainder of November. Defendant Cheng also stated that his

sole focus was on preparing for Thanksgiving and building the Alchemy Lending platform.

     51. In October and November of 2018, disputes arose between several Alchemy investors

and Alchemy (and Alchemy’s management team). On November 28, 2018, Mr. Polites once again
reached out to Defendant Cheng – this time in an effort to assist with an investor’s attempt to


                                                 10
          Case 1:19-cv-03862-GHW Document 6 Filed 05/01/19 Page 11 of 24




recoup money invested in Alchemy from Defendant Cheng and Alchemy. In response, Defendant

Cheng made the following statements: “I act on behalf the best interests of the company. Those

people are 100% not getting my money becuz [sic] of their weak or lack of performances. They

can do whatever they want and we are ready for that. I am also ready to face them in court but they

are not going to win anyway, so I guess all they can do is talking shit around;” “Having money

does not mean throwing money for people not performing or charging unreasonably; and “I am

not paying his ransom.”

      52. On November 30, 2018, Mr. Polites and Defendant Cheng spoke on the phone and

discussed a potential settlement of the amount owed to Mr. Polites under the Advisory Agreement.

During the call and shortly thereafter, Defendant Cheng requested that Mr. Polites provide invoices

for the services provided by Mr. Polites along with a new written agreement that broke down the

compensation owed to Mr. Polites into monthly installments, instead of one lump sum.

      53. On December 3, 2018, Mr. Polites emailed Defendant Cheng the aforementioned

deliverables and Defendant Cheng acknowledged receipt thereof.

      54. On December 10, 2018, Mr. Polites sent a text message to Defendant Cheng to inquire

on the status of the new agreement. Defendant Cheng sent a text response stating: “Yes I am

waiting on the feedbacks [sic] from my new CFO since I am in California this week.”

      55. On December 18, 2018, Mr. Polites inquired again about the status of his compensation

via text message to Defendant Cheng. Defendant Cheng refused to respond to Mr. Polites’ inquiry.
      56. On December 27, 2018, Defendant Cheng emailed Mr. Polites stating that Alchemy’s

board of directors and company members would not pay Mr. Polites any portion of the

compensation promised under the Advisory Agreement. On information and belief, Alchemy’s

board of directors and company members are composed of only Individual Defendants and their

affiliates.

      57. On January 17, 2019, Mr. Polites emailed all Individual Defendants demanding

payment of the amount due under the Advisory Agreement and stating Mr. Polites’ intention to
pursue legal action if payment was not forthcoming. Jahril Tafari Bell (“Mr. Bell”), a co-founder


                                                11
        Case 1:19-cv-03862-GHW Document 6 Filed 05/01/19 Page 12 of 24




of Alchemy at the time but whose relationship with Alchemy has since been terminated by

Individual Defendants, responded to Mr. Polites and requested to speak with Mr. Polites on the

phone, wherein Mr. Bell and Mr. Polites discussed the Advisory Agreement. Following the phone

call between Mr. Polites and Mr. Bell, Mr. Bell acted as the liaison between Mr. Polites, Alchemy,

and the other Individual Defendants to assist Mr. Polites in facilitating a prompt and amicable

solution to the dispute.

     58. On January 22, 2019, Mr. Polites spoke with Defendant Cheng to discuss other

alternative payments options. Mr. Polites and Defendant Cheng verbally agreed to new payment

terms. Defendant Cheng requested that Mr. Polites provide revised proposals to settle the amounts

owed to Mr. Polites under the Advisory Agreement and offered to pay Mr. Polites at or around

$40,000 per month, which according to Defendant Cheng, was the market at rate of compensation

that other reputable blockchain consultants were being paid at the time. Mr. Polites subsequently

proposed an alternative payment option to Individual Defendants whereby Mr. Polites would

continue providing Mr. Polites’ advisory services to Alchemy in exchange for a monthly retainer,

which would allow Mr. Polites to recoup the outstanding amount owed by Alchemy while

continuing to add value to Alchemy at no additional cost. Mr. Polites emphasized his prior attempts

to settle at a discounted rate in lieu of the full $462,000 owed by Alchemy to Mr. Polites (calculated

as 1% of the $46.2 million total funds raised that Defendant Cheng publicly published via his

LinkedIn profile).
     59. On February 7, 2019, Cheng responded to the Mr. Polites’ proposal via email with the

following message: “Jared, After numerous discussions with both our board members and C level

executives, no members has agreed to pay any sum outside of reimbursement you paid the PR.

Your agreement is with Alchemy Finance Inc, not Alchemy Coin . . . All members do agree to

work with you in a contractual basis whether it be to introduce companies to us and you receive a

referral fee or introducing investors. This is the only best solution we can provide for you now. If

you want to take any further legal action we are happy to explain in court with more details. Have
a great evening.”


                                                 12
        Case 1:19-cv-03862-GHW Document 6 Filed 05/01/19 Page 13 of 24




     60. Throughout February to early March of 2019, Mr. Bell continued to assist Mr. Polites

in Mr. Polites’ compensation collection efforts.

     61. On March 5, 2019, at Mr. Bell’s urging and behest, Defendant Cheng and Mr. Polites

verbally discussed via phone, and once again agreed to, payment of a discounted amount in full

satisfaction of the compensation owed to Mr. Polites under the Advisory Agreement.

     62. On March 8, 2019 Mr. Polites, Mr. Bell and Defendant Cheng further confirmed the

settlement details in writing via email.

     63. Alchemy received a final written draft of the definitive settlement agreement on March

15, 2019, incorporating final discussions regarding the amount, number of payments, among other

definitive terms.

     64. Individual Defendants refused to respond after receiving the definitive settlement

agreement. Individual Defendants have since blocked Mr. Polites from communicating with them

on all online communications platforms, including without limitation LinkedIn, WhatsApp, and

Telegram.

     65. Alchemy has demonstrated a clear pattern of fraud and bad faith, and have also refused

to compensate several other advisors and consultants previously retained. Alchemy has since also

terminated Mr. Bell due to Mr. Bell’s cooperation with and provision of assistance to Mr. Polites.

Moreover, throughout the course of Mr. Polites’ performance of the Advisory Agreement, on

multiple occasions, Defendant Cheng bragged to Mr. Polites about intentionally failing to pay U.S.
taxes, conducting his business through an F1 student visa, despite no longer being enrolled at any

U.S. academic institution, and considering arrangement of an unlawful sham marriage with a U.S.

citizen to permanently remain in the U.S. The foregoing actions highlight the Defendants’

concurrent knowledge, intentional and furtherance of illegal activities in their substantial and

intentional contravention of various bodies of U.S. law, including without limitation rules and

regulations promulgated under various federal securities, tax, and immigration law, as well as state

contract and tort law.




                                                   13
        Case 1:19-cv-03862-GHW Document 6 Filed 05/01/19 Page 14 of 24




                                     CAUSES OF ACTION

                                           COUNT I
                                       Breach of Contract
                                        (All Defendants)
     66. All of the above allegations are incorporated herein by reference.

     67. Defendants offered to pay Mr. Polites an amount equal to 1% of the total funds raised

by Alchemy.

     68. Mr. Polites accepted, and relied on, their offer when he provided marketing, public

relations, and investor relations services to Alchemy.

     69. Mr. Polites performed all of his obligations under the contract.

     70. Defendants breached the contract when Defendants secured at least $30 million in

funding and refused to pay Mr. Polites.

     71. As a result, Mr. Polites was injured in an amount exceeding $75,000.

                                         COUNT II
                                 Fraudulent Misrepresentation
                                       (All Defendants)
     72. All of the above allegations are incorporated herein by reference.

     73. Defendants made false representation of material fact regarding the amount of funds

actually raised via the Alchemy ICO, and the entity actually conducting the ICO and receiving

funds therefrom, among others.

     74. Defendants knew the statements were false when making such statements, and knew
that they had no intent to perform their obligations under the Advisory Agreement.

     75. Defendants intended for Mr. Polites to rely on the false statements.

     76. Mr. Polites justifiably relied on the false statements when Mr. Polites performed all of

his obligations under the Advisory Agreement.

     77. Mr. Polites suffered damages in an amount exceeding $75,000 due to his reliance on

Defendants’ false statements and Defendants’ refusal to satisfy any of their payment obligations

to Mr. Polites.




                                                14
        Case 1:19-cv-03862-GHW Document 6 Filed 05/01/19 Page 15 of 24



                                          COUNT III
                                  Negligent Misrepresentation
                                        (All Defendants)
     78. All of the above allegations are incorporated herein by reference.

     79. Defendants consistently provided false information for the purpose of manipulating Mr.

Polites’ performance of his obligations under the Advisory Agreement.

     80. Defendants falsely represented that Defendants would compensate Mr. Polites in the

amount of 1% of total funds raised by Defendants in exchange for Mr. Polites’ efforts at furthering

the Defendants’ blockchain project through his marketing and PR advisory services. In addition,

Defendants falsely represented that Alchemy Finance, Inc. would be conducting the ICO and

receiving the funds therefrom.

     81. Defendants failed to exercise reasonable care or competence when they relayed

inaccurate information to Mr. Polites regarding Defendants’ blockchain project and ICO.

     82. Mr. Polites was injured in an amount exceeding $75,000 as a result of his justifiable

reliance on Defendants’ negligent misrepresentations.

                                         COUNT IV
                                   Fraudulent Concealment
                                       (All Defendants)
     83. All of the above allegations are incorporated herein by reference.

     84. Defendants had a duty to disclose material information to Mr. Polites when they made

partial disclosures that conveyed a false impression regarding the entity that would actually

conduct the ICO and receive funds therefrom.
     85. Defendants had a duty to disclose material information to Mr. Polites when they

completed the ICO after publicly representing that they secured $46.2 million in funding upon

conclusion of the ICO.

     86. Defendants intentionally concealed material information that was otherwise unknown

to Mr. Polites and intended to deceive Mr. Polites by concealing such information.

     87. Mr. Polites acted in justifiable reliance on the defendant's concealment when he

performed his obligations under the Advisory Agreement.



                                                15
        Case 1:19-cv-03862-GHW Document 6 Filed 05/01/19 Page 16 of 24




     88. Mr. Polites suffered damages in an amount exceeding $75,000 as a result of his

justifiable reliance on Defendants’ concealment.

                                            COUNT V
                                        Unjust Enrichment
                                         (All Defendants)
     89. All of the above allegations are incorporated herein by reference.

     90. Mr. Polites conferred a benefit upon Defendants when he provided marketing, PR, and

investor relations services to Defendants under the Advisory Agreement.

     91. Defendants knowingly received this benefit.

     92. Defendants retained the benefit – the fruits of Mr. Polites’ labor – and continue to

enjoy the fruits of his labor to this day at Mr. Polites’ expense.

     93. Defendants are liable to Mr. Polites in an amount to be proven at trial which is in

excess of $75,000.

                                          COUNT VI
                     Breach of Implied Duty of Good Faith and Fair Dealing
                                        (All Defendants)
     94. All of the above allegations are incorporated herein by reference.

     95. The covenant of good faith and fair dealing requires that neither party shall do anything

that will have the effect of destroying or injuring the right of the other party to the fruits of the

contract.

     96. Defendants invited Mr. Polites to serve as an advisor for their blockchain project in
exchange for 1% of the total funds raised through their ICO.

     97. Defendants used Alchemy Finance, Inc. as a shell company to contract with Mr. Polites.

     98. Defendants breached the covenant of good faith and fair dealing when Defendants

conducted their ICO and received at least $30 million through one of Alchemy’s newly created

offshore entities, and thereafter refused to pay Mr. Polites because this offshore Hong Kong-based

entity was not a party to the Advisory Agreement.

     99. Defendants were well aware of Mr. Polites’ reasonable expectation of payment for the
advisory services and expertise that he provided.


                                                  16
        Case 1:19-cv-03862-GHW Document 6 Filed 05/01/19 Page 17 of 24




     100. Mr. Polites was injured in an amount exceeding $75,000 as a result of Defendants’

breach of the covenant of good faith and fair dealing.

                                           COUNT VII
                                       RICO Section 1962(c)
                                         (All Defendants)
     101. All of the above allegations are incorporated herein by reference.

     102. Alchemy is an enterprise engaged in and whose activities affect interstate commerce.

Defendants are employed by or associated with the enterprise.

     103. Defendants agreed to and did conduct and participate in the conduct of the enterprise's

affairs through a pattern of racketeering activity and for the unlawful purpose of intentionally

defrauding Mr. Polites. Defendants repeatedly committed mail and wire fraud in violation of both

18 U.S.C. § 1341 and 18 U.S.C. § 1343 among other RICO predicates in further of their scheme.

This plan was executed through meetings using physical as well as electronic mail, internet-based

voice over phone calls, and fraudulent bank/wire transactions.

     104. Pursuant to and in furtherance of their fraudulent scheme, Defendants committed

multiple related acts, specifically related (but not limited to) the following knowing and intentional

unlawful acts:

           a. Using Mr. Polites as a pawn in a series of transactions designed to defraud

                 investors, service providers and the general public;

           b. Multiple incidences of wire and mail fraud – including every single instance of the
                 above referenced token swaps as well as the communications misleading the Mr.

                 Polites and other victims of Defendants’ unlawful activities;

           c. Creating multiple offshore entities with similar names – of which all Defendants

                 are directors – to deflect liability as well as funnel money outside of regulatory

                 reach; and

           d. Operating an unlicensed, unregistered, and unregulated online consumer lending

                 platform within the U.S.




                                                  17
        Case 1:19-cv-03862-GHW Document 6 Filed 05/01/19 Page 18 of 24




     105. The acts set forth above constitute a pattern of racketeering activity pursuant to 18

U.S.C.A. § 1961(5).

     106. Defendants have directly and indirectly conducted and participated in the conduct of the

enterprise's affairs through the pattern of racketeering and activity described above, in violation of

18 U.S.C.A. § 1962(c).

     107. As a direct and proximate result of the Defendants' racketeering activities and violations

of 18 U.S.C.A. § 1962(c), Mr. Polites has been injured in his business and property in that the

compensation exceeding $75,000 owed by Defendants to Mr. Polites pursuant to the Advisory

Agreement has been converted for use in and to further the Defendants’ scheme.

                                         COUNT VIII
                                      RICO Section 1962(a)
                                        (All Defendants)
     108. All of the above allegations are incorporated herein by reference.

     109. Alchemy is an enterprise engaged in and whose activities affect interstate commerce.

     110. Defendants used and invested income that was derived from a pattern of racketeering

activity in an interstate enterprise. Defendants have used the fraudulently obtained gains referenced

above from Mr. Polites as well as other victims to create further entities, reinvest their money, and

continue their illicit activities. Investing the money into transactions such as token swaps is an

effective way of using the money to mislead the public, create a false sense of confidence, and

induce further investment in furtherance of the scheme.
     111. The racketeering activity listed above constitutes a pattern of racketeering activity

pursuant to 18 U.S.C.A. § 1961(5).

     112. As direct and proximate result of Defendants' racketeering activities and violations of

18 U.S.C.A. § 1962(a), Mr. Polites has been injured in his business and property in that in addition

to the compensation exceeding $75,000 owed by Defendants to Mr. Polites pursuant to the

Advisory Agreement that Defendants have converted and used in their scheme, the behavior above

has damaged Mr. Polites’ reputation in the industry and with the investors and entities to whom
Mr. Polites introduced Defendants.


                                                 18
        Case 1:19-cv-03862-GHW Document 6 Filed 05/01/19 Page 19 of 24



                                          COUNT IX
                                      RICO Section 1962(b)
                                        (All Defendants)
     113. All of the above allegations are incorporated herein by reference.

     114. Alchemy is an enterprise engaged in and whose activities affect interstate commerce.

     115. Defendants acquired and maintained interests in and control of the enterprise through a

pattern of racketeering activity. Without the racketeering activities involving at the least mail and

wire fraud, Defendants would not have been able to create and operate the entities needed as well

as continue to maintain their positions of leadership. As questions arose, Defendants used their ill-

gotten gains to maintain their positions of leadership through a pattern of misrepresentation and

intimidation to investors, employees, service providers, other third parties, and the public at large.

     116. The racketeering activity listed above constitutes a pattern of racketeering activity

pursuant to 18 U.S.C.A. § 1961(5).

     117. Defendants have directly and indirectly acquired and maintained interests in and control

of the enterprise through the pattern of racketeering activity described above, in violation of 18

U.S.C.A. § 1962(b).

     118. 28. As direct and proximate result of Defendants’ racketeering activities and violations

of 18 U.S.C.A. § 1962(b), Mr. Polites has been injured in his business and property in that, but for

Defendants’ racketeering activities allowing them to maintain interests and control in such entities,

Mr. Polites otherwise would have been able to capitalize on his successful efforts by having the

ability to continue using his reputation, goodwill, and associated contacts on similar future
projects, in addition to otherwise collecting the compensation exceeding $75,000 owed by

Defendants to Mr. Polites pursuant to the Advisory Agreement.

                                            COUNT X
                                          RICO 1962(d)
                                         (All Defendants)
     119. All of the above allegations are incorporated herein by reference.

     120. As set forth above, Defendants agreed and conspired to violate 18 U.S.C.A. § 1962(a)

(b) and (c). Specifically, Defendants acted in concert when they made a series of decisions.



                                                 19
        Case 1:19-cv-03862-GHW Document 6 Filed 05/01/19 Page 20 of 24




Through their own admissions in electronic mail and other communications to Mr. Polites (and

other individuals) as well as filing documents bearing their signatures, Defendants consulted each

other before and throughout the conspiracy to plan and execute many overt acts in pursuit of their

common illicit goals.

     121. Defendants have intentionally conspired and agreed to directly and indirectly use or

invest income that is derived from a pattern of racketeering activity in an interstate enterprise,

acquire or maintain interests in the enterprise through a pattern of racketeering activity, and

conduct and participate in the conduct of the affairs of the enterprise through a pattern of

racketeering activity. Defendants knew that their predicate acts were part of a pattern of

racketeering activity and agreed to the commission of those acts to further the schemes described

above. That conduct constitutes a conspiracy to violate 18 U.S.C.A. § 1962(a), (b) and (c), in

violation of 18 U.S.C.A. § 1962(d).

     122. As direct and proximate result of Defendants’ conspiracy, the overt acts taken in

furtherance of that conspiracy, and violations of 18 U.S.C.A. § 1962(d), Mr. Polites has been

injured in his business and property in that the compensation exceeding $75,000 owed by

Defendants to Mr. Polites pursuant to the Advisory Agreement has been fraudulently withheld and

converted for unlawful purposes.

                                          COUNT XI
                                        Civil Conspiracy
                                        (All Defendants)
     123. All of the above allegations are incorporated herein by reference.

     124. Since on or around January of 2018, Defendants, agreed and combined to engage in a

conspiracy in the following manner:

           a. Creating a scheme to induce Mr. Polites (and others) to signing a contract with an

               entity they planned to use as a shield for liability rather than the entity that would

               actually be raising funds;

           b. Engaging in a series of token swap transactions to artificially inflate the value of
               the Alchemy Coin Tokens sold and correlating amount of funds raised;


                                                20
        Case 1:19-cv-03862-GHW Document 6 Filed 05/01/19 Page 21 of 24




           c. Creating multiple entities (including offshore entities) to receive and hold funds in

               an effort to avoid payment to Mr. Polites and other third party service providers,

               avoid U.S. tax liability and continuing to this day to defraud investors, contracting

               third parties, and the public at large in coordinated fashion as directors and officers

               of all Alchemy Entity Defendants; and

           d. Operating an illegal online lending platform from abroad and making such lending

               platform available for use by U.S. residents.

     125. Defendants, and each and every one of them, agreed and combined to engage in a civil

conspiracy to commit the unlawful acts as described herein.

     126. Defendants, and each and every one of them, combined to engage in a civil conspiracy

of which the principal element was to inflict wrongs against and injury on Mr. Polites and the

public at large as described in this Complaint.

     127. Defendants, and each and every one of them, combined to engage in a civil conspiracy

that was furthered by overt acts.

     128. Defendants, and each and every one of them, understood, accepted, or explicitly or

implicitly agreed to the general objectives of their scheme to inflict the wrongs and injuries on the

Mr. Polites as described in this Complaint.

     129. Defendants, and each and every one of them, acquired, possessed, and maintained a

general knowledge of the conspiracy's objectives to inflict wrongs against and injury on Mr. Polites
as described in this Complaint.

     130. Defendants, and each and every one of them, combined to engage in a scheme that was

intended to violate the law, and Defendants concealed and secreted such violations.

     131. Defendants, and each and every one of them, combined to engage in a scheme which

was intended to violate the rights of Mr. Polites.

     132. Mr. Polites was injured in an amount exceeding $75,000 as a result of Defendants’

conspiracy.




                                                  21
         Case 1:19-cv-03862-GHW Document 6 Filed 05/01/19 Page 22 of 24



                                           COUNT XII
                                    Civil Aiding and Abetting
                                         (All Defendants)
     133. All of the above allegations are incorporated herein by reference.

     134. Defendants committed overt acts of fraud and other unlawful conduct as described

above.

     135. Defendants had knowledge of such fraud and other unlawful conduct.

     136. Defendants substantially assisted the perpetration of such fraud and other unlawful

conduct.

     137. Mr. Polites was injured in an amount exceeding $75,000 as a result of Defendants’

aiding and abetting of the commercial misconduct delineated above.

                                     PRAYER FOR RELIEF

WHEREFORE, Mr. Polites prays for the following relief:

   A.      On Count I, awarding damages in favor of Mr. Polites for Defendants’ breach of the

           Advisory Agreement, in an amount to be determined at trial, but in no event less than

           $75,000, plus interest, attorneys' fees and costs;

   B.      On Count II, awarding damages in favor of Mr. Polites for Defendants’ fraudulent

           misrepresentation, in an amount to be determined at trial, but in no event less than

           $75,000, plus interest, attorneys' fees and costs;

   C.      On Count III, awarding damages in favor of Mr. Polites for Defendants’ negligent

           misrepresentation, in an amount to be determined at trial, but in no event less than
           $75,000, plus interest, attorneys' fees and costs;

   D.      On Count IV, awarding damages in favor of Mr. Polites for Defendants’ fraudulent

           concealment, in an amount to be determined at trial, but in no event less than $75,000,

           plus interest, attorneys' fees and costs;

   E.      On Count V, awarding damages in favor of Mr. Polites for Defendants’ unjust

           enrichment, in an amount to be determined at trial, but in no event less than $75,000,

           plus interest, attorneys' fees and costs;



                                                 22
     Case 1:19-cv-03862-GHW Document 6 Filed 05/01/19 Page 23 of 24




F.     On Count VI, awarding damages in favor of Mr. Polites for Defendants’ breach of the

       implied duty of good faith and fair dealing, in an amount to be determined at trial, but

       in no event less than $75,000, plus interest, attorneys' fees and costs;

G.     On Count VII, awarding damages in favor of Mr. Polites for Defendants’ violation of

       RICO Section 1962(c), in an amount to be determined at trial, but in no event less than

       $75,000, plus interest, attorneys' fees and costs;

H.     On Count VIII, awarding damages in favor of Mr. Polites for Defendants’ violation of

       RICO Section 1962(a), in an amount to be determined at trial, but in no event less than

       $75,000, plus interest, attorneys' fees and costs;

I.     On Count IX, awarding damages in favor of Mr. Polites for Defendants’ violation of

       RICO Section 1962(b), in an amount to be determined at trial, but in no event less than

       $75,000, plus interest, attorneys' fees and costs;

J.     On Count X, awarding damages in favor of Mr. Polites for Defendants’ violation of

       RICO Section 1962(d), in an amount to be determined at trial, but in no event less than

       $75,000, plus interest, attorneys' fees and costs;

K.     On Count XI, awarding damages in favor of Mr. Polites for Defendants’ civil

       conspiracy, in an amount to be determined at trial, but in no event less than $75,000,

       plus interest, attorneys' fees and costs;

L.     On Count XII, awarding damages in favor of Mr. Polites for Defendants’ civil aiding
       and abetting, in an amount to be determined at trial, but in no event less than $75,000,

       plus interest, attorneys' fees and costs;

M.     Granting Mr. Polites such other and further relief as the Court deems just and proper.




                                             23
        Case 1:19-cv-03862-GHW Document 6 Filed 05/01/19 Page 24 of 24




Mr. Polites demands a jury trial on all issues so triable.


 Respectfully submitted,



 By: ___________________________                 Dated: April 30, 2019

 Theodore Christian Sieving
 (Pro Hac Vice Admission Pending)
 California Bar No. 270827
 XNOVO LEGAL, P.C.
 235 E Broadway #800
 Long Beach, CA 90802
 (734) 730-6831
 ted@xnovo.legal

 Attorney for Plaintiff Jared Polites




                                              24
